Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 1 of 16 Page ID #:1



  1 BONNETT, FAIRBOURN, FRIEDMAN
      & BALINT, P.C.
  2 PATRICIA N. SYVERSON (CA SBN 203111)
      MANFRED P. MUECKE (CA SBN 222893)
  3 600 W. Broadway, Suite 900
      San Diego, California 92101
  4 psyverson@bffb.com
      mmuecke@bffb.com
  5 Telephone: (619) 798-4593

  6 BONNETT, FAIRBOURN, FRIEDMAN
      & BALINT, P.C.
  7 ELAINE A. RYAN (To Be Admitted Pro Hac Vice)
      CARRIE A. LALIBERTE (To Be Admitted Pro Hac Vice)
  8 2325 E. Camelback Rd. Suite 300
      Phoenix, AZ 85016
  9 eryan@bffb.com
      claliberte@bffb.com
 10 Telephone: (602) 274-1100

 11 Attorneys for Plaintiff
      Additional Attorneys on Signature Page
 12
                          UNITED STATES DISTRICT COURT
 13
                         CENTRAL DISTRICT OF CALIFORNIA
 14
    MORGAN STECKLER, On Behalf of Case No.: 2:18-cv-9211
 15
    Himself and All Others Similarly
 16 Situated,                        CLASS ACTION COMPLAINT FOR:
 17
                  Plaintiff,                   1.   VIOLATION OF THE UNFAIR
 18                                                 COMPETITION LAW, Business and
            v.                                      Professions Code §17200 et seq.; and
 19
                                               2.   VIOLATION OF THE
 20 PEPSICO, INC., a North Carolina                 CONSUMERS LEGAL REMEDIES
 21
    Corporation and THE QUAKER                      ACT, Civil Code §1750 et seq.
    OATS COMPANY, INC., a New
 22 Jersey Corporation,                        DEMAND FOR JURY TRIAL
 23
                  Defendants.
 24

 25

 26

 27

 28
                                    Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 2 of 16 Page ID #:2



  1
               Plaintiff Morgan Steckler brings this action on behalf of himself and all others
  2
      similarly situated against Defendants PepsiCo, Inc. and The Quaker Oats Company,
  3
      Inc. and states:
  4
                                   FACTUAL ALLEGATIONS
  5
               1.    Defendants manufacture, market, sell, and distribute various food
  6
      products under the Quaker Oats brand. This lawsuit concerns seventeen of those
  7
      products: (1) Quaker Dinosaur Eggs – Brown Sugar Instant Oatmeal; (2) Quaker
  8
      Steel Cut Oats; (3) Quaker Old Fashioned Oats; (4) Quaker Simply Granola Oats,
  9
      Honey, Raisins & Almonds; (5) Quaker Instant Oatmeal, Cinnamon & Spice; (6)
 10
      Quaker Instant Oatmeal, Apples & Cinnamon; (7) Quaker Real Medleys Super
 11
      Grains Banana Walnut; (8) Quaker Overnight Oats, Raisin, Walnut & Honey
 12
      Heaven; (9) Quaker Overnight Oats Unsweetened with Chia Seeds; (10) Quaker
 13
      Oatmeal Squares, Brown Sugar; (11) Quaker Oatmeal Squares, Honey Nut; (12)
 14
      Quaker Simply Granola Oats, Honey & Almonds; (13) Quaker Breakfast Flats Crispy
 15
      Snack Bars, Cranberry Almond; (14) Quaker Chewy Chocolate Chip; (15) Quaker
 16
      Chewy S’mores; (16) Quaker Breakfast Squares Soft Baked Bars, Peanut Butter; and
 17
      (17) Quaker Chewy Peanut Butter Chocolate Chip (the “Products”).1
 18
               2.    In marketing the Products, Defendants seek to appeal to the consuming
 19
      public’s ever-growing health consciousness and increasing appetite for nutritious,
 20
      wholesome foods that will benefit their health and avoidance of highly-processed
 21
      foods with non-healthy attributes such as GMOs, artificial additives, gluten, added
 22
      sugars, and hydrogenated oils.
 23
               3.    Defendants make several detailed representations about the health
 24
      attributes of the Products on the front of the Product packages. For example,
 25
      Defendants represent on the front of the Old Fashioned Oats Product that the Product
 26

 27
      1
          Plaintiff reserves the right to add additional products upon completion of discovery.
 28
                                       Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 3 of 16 Page ID #:3




  1 is “100% Whole Grain” and verified “NON GMO”, that it provides “Lasting Energy”

  2 and a “Good source of fiber to help support a healthy digestive system”, and that it

  3 “can help reduce cholesterol”, and “may reduce the risk of heart disease”. Similarly,

  4 the front of the Quaker Steel Cut Oats Product states that the Product contains

  5 “HEARTY 100% WHOLE GRAIN OATS”, is a “Good source of fiber to help

  6 support a healthy digestive system”, “can help reduce cholesterol”, “may reduce the

  7 risk of heart disease”, is “Non GMO verified”, and provides “lasting energy”.

  8 Defendants make one or more similar attribute representations on the front of the
  9 other Product packages. These representations are collectively referred to as the

 10 “Product Health Representations”.

 11        4.    The Product Health Representations lead reasonable consumers to
 12 believe the Products will foster their “good health” and not pose a safety risk to or

 13 potentially harm their health.

 14        5.    However, recent testing by the Environmental Working Group (EWG),
 15 a nonprofit organization dedicated to protecting human health and the environment,

 16 revealed that Defendants’ Products contain glyphosate, with Quaker Old Fashioned

 17 Oats having the highest levels of the 45 products tested. EWG’s Children’s Health

 18 Initiative, “Breakfast With a Dose of Roundup?” August 15, 2018, available at
 19 https://www.ewg.org/childrenshealth/glyphosateincereal/#.W3TTbPZFw2w

 20 (“EWG”) (last visited August 23, 2018); see also EWG, “Roundup for Breakfast,

 21 Part 2: In New Tests, Weed Killer Found in All Kids’ Cereals Sampled.” October 24,

 22 2018, available at https://www.ewg.org/release/roundup-breakfast-part-2-new-tests-

 23 weed-killer-found-all-kids-cereals-sampled (“EWG 2”) (last visited October 26,

 24 2018). Glyphosate is one of the most widely used weed killing poisons in the United

 25 States. EWG. Each year, more than 250 million pounds of glyphosate is sprayed on

 26 American crops, including wheat, barley, and oats just before they are harvested. Id.

 27 Glyphosate adheres to the crops and Defendants’ cleansing process fails to remove

 28                                           -2-
                                     Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 4 of 16 Page ID #:4




  1 the glyphosate residue.

  2        6.      The International Agency for Research on Cancer, part of the World
  3 Health Organization, has determined that glyphosate is “probably carcinogenic to

  4 humans”.       IARC Monographs Volume 112: evaluation of five organophosphate
  5 insecticides      and     herbicides,    March      20,    2015,      available     at
  6 http://www.iarc.fr/en/media-centre/iarcnews/pdf/MonographVolume112.pdf            (last
  7 visited August 23, 2018). Glyphosate is even more dangerous for children, who are

  8 more susceptible to carcinogens. See EWG.
  9        7.      Because it is a probable carcinogen with no nutritional value, the
 10 presence of any amount of glyphosate in the Products, no matter whether above or

 11 below regulatory limits, is material to reasonable consumers.         No reasonable
 12 consumer would purchase the Products knowing that they contained glyphosate.

 13        8.      Even though Defendants knew that the Products contain the probable
 14 carcinogen glyphosate or, at a minimum, that they could not guarantee the Products

 15 did not contain glyphosate given its wide use as a pesticide, Defendants do not

 16 disclose this information on the front of the Product labels, choosing instead to

 17 specifically identify only the healthy attributes of the Products. Nor do Defendants

 18 include this information on the back or sides of the packages, where more detailed
 19 Product information is generally found, instead choosing to repeat and reinforce the

 20 Health Representations identified on the front of the packages. In fact, nowhere on

 21 the Product packages – inside or out – do Defendants disclose that the Products

 22 contain or likely contain glyphosate, such that Defendants’ Product Health

 23 Representations are false, deceptive, or, at a minimum, misleading half-truths.

 24        9.      As the manufacturers and distributors of the Products, Defendants knew
 25 that the Products contained or likely contained glyphosate. By contrast, Plaintiff and

 26 consumers did not and do not have access to such information. Nor is that fact easily

 27 discovered by Plaintiff and consumers before purchase of the Products. Because

 28                                          -3-
                                   Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 5 of 16 Page ID #:5




  1 Defendants had knowledge that the Products contain or likely contain glyphosate,

  2 and Plaintiff and consumers did not, Defendants had a duty to disclose that fact—and

  3 that glyphosate is a probable carcinogen—to consumers. Defendants did not disclose

  4 these material facts.

  5        10.    Consumers have a reasonable expectation that material product
  6 information, such as the presence of a probable carcinogen like glyphosate, will be

  7 provided by a product manufacturer, especially when the manufacturer prominently

  8 features and affirmatively identifies the health-related attributes of the Products such
  9 as “Whole Grain”, “Non GMO verified”, “can help reduce cholesterol”, and “may

 10 help reduce the risk of heart disease.” By only identifying the health attributes of the

 11 Products and failing to disclose that the Products contain or likely contain glyphosate

 12 and glyphosate is a probable carcinogen, Defendants actively concealed this

 13 information from Plaintiff, Class members, and the general public. See representative

 14 Product labels, attached hereto as Exhibit A.

 15        11.    Defendants had a duty to disclose that the Products contain or likely
 16 contain glyphosate and that glyphosate is a probable carcinogen, which was known

 17 to Defendants and unknown and/or not reasonably accessible to Plaintiff and

 18 consumers, on the Product labels where the disclosure could be viewed by Plaintiff
 19 and consumers at the point-of-sale.

 20        12.    By failing to disclose that the Products contain or likely contain
 21 glyphosate and glyphosate is a probable carcinogen and continuing to sell the

 22 Products in packages omitting this information, Defendants have and continue to

 23 deceive and mislead consumers, including Plaintiff.

 24        13.    As a result of Defendants’ false and deceptive Product Health
 25 Representations, misleading half-truths and material nondisclosures, consumers will

 26 continue to purchase Defendants’ Products that, unbeknownst to them, contain or

 27 likely contain glyphosate.

 28                                           -4-
                                    Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 6 of 16 Page ID #:6




  1        14.     Plaintiff brings this action on behalf of himself and other similarly
  2 situated consumers who purchased the Products to halt the dissemination of this

  3 misleading and deceptive advertising message, correct the misleading perception it

  4 has created in the minds of consumers, and obtain redress for those who have

  5 purchased the Products. Based on violations of California unfair competition laws

  6 (detailed below), Plaintiff seeks declaratory, injunctive, and restitutionary relief for

  7 consumers who purchased the Products.

  8                            JURISDICTION AND VENUE
  9        15.     This Court has original jurisdiction pursuant to 28 U.S.C. §1332(d)(2).
 10 The matter in controversy, exclusive of interest and costs, exceeds the sum or value

 11 of $5,000,000 and is a class action in which there are in excess of 100 class members

 12 and some members of the Class are citizens of a state different from Defendants.

 13        16.     This Court has personal jurisdiction over Defendants because
 14 Defendants are authorized to conduct and do business in California, including this

 15 District.    Defendants marketed, promoted, distributed, and sold the Products in
 16 California, and Defendants have sufficient minimum contacts with this State and/or

 17 sufficiently availed themselves of the markets in this State through their promotion,

 18 sales, distribution, and marketing within this State, including this District, to render
 19 the exercise of jurisdiction by this Court permissible.

 20        17.     Venue is proper in this Court pursuant to 28 U.S.C. §§1391(a) and (b)
 21 because a substantial part of the events giving rise to Plaintiff’s claims occurred while

 22 he resided in this judicial district. Venue is also proper under 18 U.S.C. §1965(a)

 23 because Defendants transact substantial business in this District.

 24                                        PARTIES
 25        18.     Plaintiff Morgan Steckler resides in Los Angeles County, California.
 26 Throughout the relevant period, Plaintiff Steckler routinely was exposed to, saw, and

 27 relied upon Defendants’ Product Health Representations by reading the Quaker Old

 28                                            -5-
                                    Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 7 of 16 Page ID #:7




  1 Fashioned Oats and Quaker Steel Cut Oats Product labels at various stores in the Los

  2 Angeles, California area, including Costco and Smart and Final. Plaintiff Steckler

  3 purchased the Products for himself and his wife. At all relevant times, Plaintiff

  4 Steckler was unaware that the Products contained glyphosate, that glyphosate was a

  5 probable carcinogen, or that Defendants could not guarantee they did not contain

  6 glyphosate. Had Defendants disclosed on the packages that the Products contained

  7 or may contain glyphosate and that glyphosate was a probable carcinogen, Plaintiff

  8 Steckler would have seen and read that disclosure and would not have purchased
  9 them. As a result, Plaintiff Steckler suffered injury in fact and lost money at the time

 10 of purchase. Plaintiff Steckler continues to desire to purchase Quaker Oats products

 11 with healthy attributes that do not contain glyphosate, and he would purchase such a

 12 product manufactured by Defendants if it were possible to determine prior to

 13 purchase whether the Product contained or could contain glyphosate. Indeed,

 14 Plaintiff Steckler regularly visits stores such as Costco and Smart and Final, where

 15 Defendants’ Products are sold, but will be unable to rely upon the Product Health

 16 Representations and will not be able to determine if the Products contain glyphosate

 17 when deciding whether to purchase the Products in the future.

 18        19.    Defendant PepsiCo, Inc. is a North Carolina corporation whose
 19 headquarters is located at 700 Anderson Hill Road, Purchase, NY 10577. PepsiCo,

 20 Inc. is the parent company of Defendant The Quaker Oats Company, Inc. PepsiCo

 21 Inc. manufactures, advertises, markets, distributes, and/or sells the Products to tens

 22 of thousands of consumers in California and throughout the United States.

 23        20.    Defendant The Quaker Oats Company, Inc. is a New Jersey corporation
 24 whose headquarters is located at 700 Anderson Hill Road, Purchase, NY 10577. The

 25 Quaker Oats Company, Inc. is a subsidiary of Defendant PepsiCo, Inc. The Quaker

 26 Oats Company, Inc. manufactures, advertises, markets, distributes, and/or sells the

 27 Products to tens of thousands of consumers in California and throughout the United

 28                                           -6-
                                    Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 8 of 16 Page ID #:8




  1 States.

  2                     CLASS DEFINITION AND ALLEGATIONS
  3         21.    Plaintiff brings this action on behalf of himself and all other similarly
  4 situated consumers pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of

  5 Civil Procedure and seeks certification of the following Class:

  6
                  Multi-State Class Action
  7               All consumers who, within the applicable statute of limitations
                  period until the date notice is disseminated, purchased the Products
  8
                  in California, Florida, Illinois, Massachusetts, Michigan, Minnesota,
  9               Missouri, New Jersey, New York, and Washington.2
 10
                  Excluded from this Class are Defendants and their officers,
 11               directors, employees and those who purchased the Products
 12
                  for the purpose of resale.

 13
            22.    In the alternative to a Multi-State Class, Plaintiff seeks certification of
 14
      the following California-Only Class:
 15

 16
                  California-Only Class Action
                  All California consumers who within the applicable statute
 17               of limitations period until the date notice is disseminated,
                  purchased the Products.
 18
                  Excluded from this Class are Defendants and their officers,
 19               directors and employees, and those who purchased the
                  Products for the purpose of resale.
 20         23.    Numerosity. The members of the Classes are so numerous that joinder
 21 of all members of the Classes is impracticable. Plaintiff is informed and believes that

 22

 23   2
        The States in the Multistate Class are limited to those States with similar consumer
      fraud laws as applied to the facts of this case: California (Cal. Bus. & Prof. Code
 24   §17200, et seq.); Florida (Fla. Stat. §501.201, et seq.); Illinois (815 Ill. Comp. Stat.
      502/1, et seq.); Massachusetts (Mass. Gen. Laws Ch. 93A, et seq.); Michigan (Mich.
 25   Comp. Laws §445.901, et seq.); Minnesota (Minn. Stat. §325F.67, et seq.);
      Missouri (Mo. Rev. Stat. 010, et seq.); New Jersey (N.J. Stat. §56:8-1, et seq.); New
 26   York (N.Y. Gen. Bus. Law §349, et seq.); and Washington (Wash. Rev. Code
      §19.86.010, et seq.). These statutes are referred to as “Similar Consumer Fraud
 27   Statutes.”
 28                                             -7-
                                     Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 9 of 16 Page ID #:9




  1 the proposed Classes contain thousands of purchasers of the Products who have been

  2 damaged by Defendants’ conduct as alleged herein. The precise number of Class

  3 members is unknown to Plaintiff.

  4        24.    Existence and Predominance of Common Questions of Law and
  5 Fact. This action involves common questions of law and fact, which predominate

  6 over any questions affecting individual Class members. These common legal and

  7 factual questions include, but are not limited to, the following:

  8        (a)    whether Defendants’ alleged conduct is unlawful;
  9        (b)    whether the alleged conduct constitutes violations of the laws asserted;
 10        (c)    whether Defendants engaged in misleading and/or deceptive
 11 advertising; and

 12        (d)    whether Plaintiff and Class members are entitled to appropriate
 13 remedies, including restitution and injunctive relief.

 14        25.    Typicality. Plaintiff’s claims are typical of the claims of the members
 15 of the Classes because, inter alia, all Class members were injured through the

 16 uniform misconduct described above. Plaintiff is also advancing the same claims

 17 and legal theories on behalf of himself and all Class members.

 18        26.    Adequacy of Representation. Plaintiff will fairly and adequately
 19 protect the interests of Class members. Plaintiff has retained counsel experienced in

 20 complex consumer class action litigation, and Plaintiff intends to prosecute this

 21 action vigorously. Plaintiff has no adverse or antagonistic interests to those of the

 22 Classes.

 23        27.    Superiority. A class action is superior to all other available means for
 24 the fair and efficient adjudication of this controversy. The damages or other financial

 25 detriment suffered by individual Class members is relatively small compared to the

 26 burden and expense that would be entailed by individual litigation of their claims

 27 against Defendants. It would thus be virtually impossible for members of the Classes,

 28                                           -8-
                                   Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 10 of 16 Page ID #:10




   1 on an individual basis, to obtain effective redress for the wrongs done to them.

   2 Furthermore, even if Class members could afford such individualized litigation, the

   3 court system could not.        Individualized litigation would create the danger of
   4 inconsistent or contradictory judgments arising from the same set of facts.

   5 Individualized litigation would also increase the delay and expense to all parties and

   6 the court system from the issues raised by this action. By contrast, the class action

   7 device provides the benefits of adjudication of these issues in a single proceeding,

   8 economies of scale, and comprehensive supervision by a single court, and presents
   9 no unusual management difficulties under the circumstances here.

  10         28.    Plaintiff seeks preliminary and permanent injunctive and equitable relief
  11 on behalf of the entire Classes, on grounds generally applicable to the entire Classes,

  12 to enjoin and prevent Defendants from engaging in the acts described and requiring

  13 Defendants to provide full restitution to Plaintiff and Class members.

  14         29.    Unless a Class is certified, Defendants will retain monies received as a
  15 result of their conduct that were taken from Plaintiff and Class members.

  16         30.    Unless an injunction is issued, Defendants will continue to commit the
  17 violations alleged, and the members of the Classes and the general public will

  18 continue to be deceived and not know whether the Product Health Representations
  19 are true or if the Products continue to contain glyphosate.

  20
                                          COUNT I
  21               Violation of Business & Professions Code §17200, et seq.
                     and Similar Consumer Fraud Statutes, supra note 2
  22
                   (On Behalf of the Multi-State or California-Only Class)
  23
             31.    Plaintiff repeats and re-alleges the allegations contained in the
  24
       paragraphs above, as if fully set forth herein.
  25
             32.    Plaintiff brings this claim individually and on behalf of the Classes.
  26
             33.    As alleged herein, Plaintiff has suffered injury in fact and lost money or
  27

  28                                             -9-
                                      Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 11 of 16 Page ID #:11




   1 property at the time of purchase as a result of Defendants’ conduct because he

   2 purchased Defendants’ Products in reliance on Defendants’ Product Health

   3 Representations.    Had Defendants disclosed on the packages that the Products
   4 contained or may contain the probable carcinogen glyphosate, Plaintiff would have

   5 seen and read that disclosure and would not have purchased the Products.

   6        34.    The Unfair Competition Law, Business & Professions Code §17200, et
   7 seq. (“UCL”) prohibits any “unlawful,” “fraudulent,” or “unfair” business act or

   8 practice and any false or misleading advertising.       The Similar Consumer Fraud
   9 Statutes likewise prohibit the use of unfair or deceptive practices in the course of

  10 trade or commerce, and are to be liberally construed.

  11        35.    In the course of conducting business, Defendants committed “unlawful”
  12 business practices by, inter alia, making the Product Health Representations, which

  13 are false and deceptive representations and misleading half-truths, and the material

  14 omissions (which also constitute advertising within the meaning of §17200)

  15 regarding the Products’ labeling, as set forth more fully herein, and violating Civil

  16 Code §§ 1552, 1573, 1709, and 1711, the California Legal Remedies Act, Civil Code

  17 § 1750, et seq., Business & Professions Code §§ 17200, et seq. and 17500, et seq.,

  18 the Similar Consumer Fraud Statutes, and the common law.
  19        36.    Plaintiff reserves the right to allege other violations of law, which
  20 constitute other unlawful business acts or practices. Such conduct is ongoing and

  21 continues to this date.

  22        37.    In the course of conducting business, Defendants committed “unfair”
  23 business acts or practices by, inter alia, making the Product Health Representations,

  24 which are false and deceptive representations and misleading half-truths, and

  25 material omissions (which also constitute advertising within the meaning of § 17200)

  26 regarding the Products’ labeling, as set forth more fully herein. There is no societal

  27 benefit from false advertising, only harm. While Plaintiff and the public at large were

  28                                          - 10 -
                                    Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 12 of 16 Page ID #:12




   1 and continue to be harmed, Defendants have been unjustly enriched by their

   2 misleading half-truths and material omissions. Because the utility of Defendants’

   3 conduct (zero) is outweighed by the gravity of harm to Plaintiff, consumers, and the

   4 competitive market, Defendants’ conduct is “unfair” having offended an established

   5 public policy. Further, Defendants engaged in immoral, unethical, oppressive, and

   6 unscrupulous activities that are substantially injurious to the public at large.

   7        38.    There were reasonable available alternatives to further Defendants’
   8 legitimate business interests, other than the conduct described herein.
   9        39.    In the course of conducting business, Defendants committed “fraudulent
  10 business act[s] or practices” and deceptive or misleading advertising by, inter alia,

  11 making the Product Health Representations, which are false and deceptive

  12 representations and misleading half-truths, and the material omissions (which also

  13 constitutes advertising within the meaning of §17200) regarding the Products as set

  14 forth more fully herein.

  15        40.    Defendants’ actions, claims, and misleading statements, as more fully
  16 set forth above, are misleading and/or likely to deceive the consuming public within

  17 the meaning of Business & Professions Code §17200, et seq. and the Similar

  18 Consumer Fraud Statutes.
  19        41.    Plaintiff relied on Defendants’ Product Health Representations and was
  20 in fact injured as a result of those false and deceptive representations and misleading

  21 half-truths and material omissions. Plaintiff has suffered injury in fact and lost

  22 money as a result of his purchases of Defendants’ Products.

  23        42.    Unless restrained and enjoined, Defendants will continue to engage in
  24 the above described conduct. Accordingly, injunctive relief is appropriate.

  25        43.    Plaintiff, on behalf of himself, all others similarly situated, and the
  26 general public, seeks declaratory relief and an injunction prohibiting Defendants

  27 from continuing such practices, restitution of all money obtained from Plaintiff and

  28                                           - 11 -
                                     Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 13 of 16 Page ID #:13




   1 the members of the Classes collected as a result of unfair competition, and all other

   2 relief this Court deems appropriate, consistent with Business & Professions Code §

   3 17203 and the Similar Consumer Fraud Statutes.

   4
                                         COUNT II
   5    Violations of the Consumers Legal Remedies Act – Civil Code § 1750 et seq.
                          (On Behalf of the California-Only Class)
   6

   7        44.    Plaintiff repeats and re-alleges the allegations contained in the
   8 paragraphs above, as if fully set forth herein.
   9        45.    Plaintiff brings this claim individually and on behalf of the California-
  10 Only Class.

  11        46.    This cause of action is brought pursuant to the Consumers Legal
  12 Remedies Act, California Civil Code § 1750, et seq. (the “Act”).

  13        47.    Plaintiff is a consumer as defined by California Civil Code § 1761(d).
  14 The Products are “goods” within the meaning of the Act.

  15        48.    Defendants violated and continue to violate the Act by engaging in the
  16 following practices proscribed by California Civil Code § 1770(a) in transactions

  17 with Plaintiff and the California-Only Class which were intended to result in, and did

  18 result in, the sale of the Products:
  19        (5)    Representing that [the Products have] . . . characteristics, . . . uses [and]
  20               benefits . . . which [they do] not have . . . .
  21                                           *            *   *
  22        (7)    Representing that [the Products] are of a particular standard, quality, or
  23               grade … if they are of another.
  24        49.    Defendants violated the Act by making the Product Health
  25 Representations, which are false and deceptive representations and misleading half-

  26 truths, and the material omissions, as described above, when they knew or should

  27 have known that the false and deceptive representations and misleading half-truths

  28                                               - 12 -
                                      Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 14 of 16 Page ID #:14




   1 and material omissions were misleading and deceptive.

   2        50.     Pursuant to California Civil Code § 1782(d), Plaintiff and the
   3 California-Only Class seek a Court Order declaring Defendants to be in violation of

   4 the CLRA, enjoining the above-described wrongful acts and practices of Defendants,

   5 and ordering restitution and disgorgement.

   6        51.     Pursuant to § 1782 of the Act, Plaintiff notified Defendants in writing
   7 by certified mail of the particular violations of § 1770 of the Act and demanded that

   8 Defendants rectify the problems associated with the actions detailed above and give
   9 notice to all affected consumers of Defendants’ intent to so act. A copy of the letter

  10 is attached hereto as Exhibit B.

  11        52.     If Defendants fail to rectify or agree to rectify the problems associated
  12 with the actions detailed above and give notice to all affected consumers within 30

  13 days of the date of written notice pursuant to § 1782 of the Act, Plaintiff will amend

  14 this Complaint to add claims for actual, punitive, and statutory damages as

  15 appropriate.

  16        53.     Pursuant to § 1780 (d) of the Act, attached hereto as Exhibit C is the
  17 affidavit showing that this action has been commenced in the proper forum.

  18                                PRAYER FOR RELIEF
  19 Wherefore, Plaintiff prays for a judgment:

  20        A.      Certifying the Classes as requested herein;
  21        B.      Issuing an order declaring that Defendants are in violation of the UCL
  22 and CLRA;

  23        C.      Enjoining Defendants’ conduct;
  24        D.      Awarding restitution and disgorgement of Defendants’ revenues to
  25 Plaintiff and the proposed Class members;

  26        E.      Awarding attorneys’ fees and costs; and
  27        F.      Providing such further relief as may be just and proper.
  28                                           - 13 -
                                     Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 15 of 16 Page ID #:15




   1                           DEMAND FOR JURY TRIAL
   2       Plaintiff hereby demands a trial of his claims by jury to the extent authorized
   3 by law.

   4 Dated: October 26, 2018         BONNETT, FAIRBOURN, FRIEDMAN
                                      & BALINT, P.C.
   5
                                      /s/Patricia N. Syverson
   6                                 Patricia N. Syverson (203111)
                                     Manfred P. Muecke (222893)
   7                                 600 W. Broadway, Suite 900
                                     San Diego, California 92101
   8                                 psyverson@bffb.com
                                     mmuecke@bffb.com
   9                                 Telephone: (619) 798-4593
  10                                 BONNETT, FAIRBOURN, FRIEDMAN &
                                     BALINT, P.C.
  11                                 Elaine A. Ryan (To Be Admitted Pro Hac Vice)
                                     Carrie A. Laliberte (To Be Admitted Pro Hac Vice)
  12                                 2325 E. Camelback Rd., Suite 300
                                     Phoenix, AZ 85016
  13                                 eryan@bffb.com
                                     claliberte@bffb.com
  14                                 Telephone: (602) 274-1100
  15                                 SIPRUT PC
                                     Stewart M. Weltman (To Be Admitted Pro Hac
  16                                 Vice)
                                     Todd L. McLawhorn (To Be Admitted Pro Hac
  17                                 Vice)
                                     Michael Chang (To Be Admitted Pro Hac Vice)
  18                                 17 North State Street
                                     Chicago, Illinois 60602
  19                                 sweltman@siprut.com
                                     tmclawhorn@siprut.com
  20                                 mchang@siprut.com
                                     Telephone: (312) 236-0000
  21

  22                                 Attorneys for Plaintiff
  23

  24

  25

  26

  27

  28                                        - 14 -
                                   Class Action Complaint
Case 2:18-cv-09211-R-AFM Document 1 Filed 10/26/18 Page 16 of 16 Page ID #:16




   1

   2
                                  CERTIFICATE OF SERVICE
   3
             I hereby certify that on October 26, 2018, I electronically filed the foregoing
   4
       with the Clerk of the Court using the CM/ECF system which will send notification of
   5
       such filing to the e-mail addresses denoted on the Electronic Mail notice list, and I
   6
       hereby certify that I have mailed the foregoing document or paper via the United States
   7
       Postal Service to the non-CM/ECF participants indicated on the Manual Notice list.
   8
             I certify under penalty of perjury under the laws of the United States of America
   9
       that the foregoing is true and correct.
  10
             Executed the 26th day of October 2018.
  11

  12                                             /s/Patricia N. Syverson
                                                   Patricia N. Syverson
  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                              - 15 -
                                      Class Action Complaint
